Title: Enclosure X: Letter from John Mathews and Richard Hutson, 30 October 1790
From: Mathews, John,Hutson, Richard
To: 


We feel ourselves happy, in this opportunity, afforded us, of attempting to do justice to the injured reputation of the late Major General Greene, whose eminent services to this Continent in general, must have greatly endeared his memory to every true friend to the American revolution; and whose distinguished and effectual exertions, for the recovery of this State, from the possession of the enemy, have erected an indelible monument in the breast of every good citizen of this State. We have, with sensible concern, heard some insinuations, of his having, in derogation to the high command, which he held here, entered into extensive speculations, for his own private emolument, soon after the relinquishment of this City by the British. We think ourselves authorised to say, that we are as competent to his vindication, from any aspersion of that nature, as any two persons in the State of South Carolina, as we were both in the Executive department, at the time of the evacuation of this Capitol, the one, Governor, and the other, Lieutenant Governor; and a suit in Chancery has been since brought to issue before us, as Chancellors, in the prosecution of which, the several grounds, principles and obligations of the various connections or copartnerships, by whom the respective speculations, alluded to, were entered into, were very fully, ably and minutely discussed by some of the most eminent solicitors in the Court—And we have no hesitation, in the most inevasive, unreserved, and unequivocal manner, to declare, that we never had, from our own observation, or from the strictest and most scrutinising investigation, on the Chancery-bench, the most distant reason to conceive, that the honorable General Greene was ever, either directly or indirectly, engaged in any of the aforesaid speculations, any further, than as surety for Mr. Banks. We think ourselves warranted, also, in asserting, that the contract with Mr. Banks, for the supply of the army, was the most advantageous, he could obtain, at a time, when the want of provisions threatened a mutiny.

Jno. Mathews.
Rd. Hutson.
Charleston, 30th October, 1790.

